Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 2/18/2020, which is a national stage application of PCT/EP2018/072306 filed 8/17/2018, which claims foreign priority to EP17306077.3 filed 8/17/2017.

As filed, claims 16-34 are pending, wherein claim 34 is new; and claims 1-15 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group III – Claims 16-30 in the reply filed on 11/19/2021 is acknowledged. The newly added claim 34 is also drawn to the invention of Group III and thus, such claim will be examined herein. 

Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Regarding the election of species requirement, Applicant elected the species of LX2931, which has the structure of  
    PNG
    media_image1.png
    96
    268
    media_image1.png
    Greyscale
and can be found in pg. 25, line 10 of the instant specification.  The claims, which read on the elected species, are instant claims 16-19, 21-30, and 34, according to Applicant’s reply filed on 11/19/2021.  

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Examination will begin with the elected species.  In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does not make a contribution over the prior art.  

According to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended.  The Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020 and 11/19/2021 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 21-30, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

a)	Regarding claim 16, the claim recites the phrases, “the sprouting angiogenesis” and “the blood vessels”, wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” sprouting angiogenesis or blood vessel.  Without antecedent basis, the claim is rendered indefinite.

b)	Regarding claim 17, the claim recites the phrase, “phosphates thereof ” for instant variable R2, and it is unclear to the Examiner how phosphate can form for limitations of  instant variable R2, such as H or ethyl carboxylate or N-methylcarboxamide, etc.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

c)	Regarding claim 18, the claim is dependent of claim 16 and recites the phrase, “a compound of instant formula (I)”, without providing structure in claim 16 or 18.  As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, the claim is rendered indefinite.

d)	Regarding claim 18, the phrases, "preferably" and “more preferably”, render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).


f)	Regarding claim 30, the claim recites the phrases, “the neoplasm”, “the metastases spread or growth”, and “the limitation of side-effects”, wherein the word, “the”, requires antecedent basis, and it is unclear where the applicant has defined “a” neoplasm formation or metastasis spread or growth or a limitation of side-effects.  Without antecedent basis, the claim is rendered indefinite.

g)	Regarding claims 17-19, 21-30, and 34, these claims are dependent of claim 16, and they failed to correct the indefiniteness issue of claim 16, which rendered these claims indefinite. 

Claim Interpretation

With regards to the intended use statement, such as “a neoadjuvant for use in the efficacy enhancement of a sequential chemotherapy or radiotherapy”, in claim 16, they have not been accorded patentable weight for prior art purpose because such statement fails to limit the structure of the instant sphingosine-1-phosphate lyase inhibitor compound.  

	In addition, the abovementioned statement is drawn to an inherent feature of any sphingosine-1-phosphate lyase inhibitor compound, which need not be recognized at the time of the invention, according to guidance in MPEP 2112(II).

Claims 21-23 and 30 contained limitations that further limited the abovementioned intended use statement (e.g. the wherein clauses shown below) and thus, these limitations have not been accorded patentable weight for prior art purpose due to the same reasons stated in paragraph #13.  


    PNG
    media_image2.png
    288
    586
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    225
    585
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 21-27, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over “Lyase to live by: Sphingosine phosphate lyase as a therapeutic target”, hereinafter Kumar.
Regarding claims 16-19, 21-23, 27, 30, and 34:
Determining the scope and contents of the prior art:   
Kumar, for instance, teaches an orally delivered small molecular inhibitor of sphingosine 1-phosphate lyase (SPL) called LX2931, which is developed by Lexicon Pharmaceuticals (shown below).  LX2931 has the structure of 
    PNG
    media_image1.png
    96
    268
    media_image1.png
    Greyscale
, wherein instant variable R1 is 
    PNG
    media_image4.png
    62
    84
    media_image4.png
    Greyscale
; instant variable R2 is 
    PNG
    media_image5.png
    86
    115
    media_image5.png
    Greyscale
; and instant variable R3 is H.


    PNG
    media_image6.png
    170
    324
    media_image6.png
    Greyscale
(pg. 1020, right column, 1st paragraph)

	In addition, Kumar, for instance, teaches that sphingosine-1-phosphate (S1P) levels in tissues and in the circulation are tightly maintained, and SPL appears to be an important gatekeeper for regulating sphingolipid homeostasis and S1P signaling.  Accordingly, SPL can exert its effects on physiological processes by depleting its 

    PNG
    media_image7.png
    217
    323
    media_image7.png
    Greyscale

(pg. 1020, right column, 2nd and 3rd paragraph)

	Lastly, Kumar, for instance, teaches that SPL downregulation might be exploited as an adjuvant approach to enhance the therapeutic response of tumor cells to DNA-damaging agents or SPL blockade might be used to transiently raise S1P levels as a way of protecting reproductive organs and potentially other organ functions in cancer patients receiving radio- and chemotherapy.  

    PNG
    media_image8.png
    128
    323
    media_image8.png
    Greyscale

(pg. 1017, right column, 1st paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
explicitly teaches that LX2931 can be used to treat solid tumor cancer, and that LX2931 increased S1P concentration to a level that suppress the sprouting angiogenesis and stabilize the blood vessels.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time the application is filed to modify the therapeutic utility of LX2931 to include the treatment of solid tumor cancer based on Kumar’s disclosure shown above.  There is also a reasonable expectation of success that SPL downregulation or blockade can be achieved by a SPL inhibitor, such as LX2931, which can either enhance the therapeutic response of tumor cells to DNA-damaging agents or protecting the reproductive organs and potentially other organ functions in cancer patients receiving radio- and chemotherapy.   
In addition, the Examiner finds that LX2931, as a SPL inhibitor, can inherently raise S1P level in tissues and in circulation (i.e. plasma concentration) due to the inhibition of the abovementioned biological function of SPL.  The suppression of sprouting angiogenesis and stabilization of blood vessels are inherent features of the abovementioned raised S1P level, which needs not be recognized at the time of the invention, according to guidance in MPEP 2112(II).    As for the raised S1P level required to suppress angiogenesis and stabilize blood vessels, the Examiner finds that Kumar, based on the disclosure shown above, identified S1P level as critical and as a result-effective variable, which can be optimized through routine experimentation, according to the guidance in MPEP 2144.05(II)(A).
Regarding claims 24-26:
Determining the scope and contents of the prior art:   
	Kumar, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	Kumar, for instance, did not explicitly teach a S1P plasma concentration less than the median S1P plasma concentration value of healthy volunteers, wherein such S1P plasma concentration can include a value less than 650 nM or 700 nM.

Finding of prima facie obviousness --- rationale and motivation:   
As mentioned above, the Examiner finds that Kumar identified S1P level or plasma concentration as critical and as a result-effective variable, which can be optimized to the abovementioned value of less than 650 nM or 700nM through routine experimentation, according to the guidance in MPEP 2144.05(II)(A).

Claim Objections
Claim 30 is objected to because of the following informalities:  
a)	Regarding claim 30, the claim recites the phrase, “a longer duration of tumor response”, wherein a comma is needed after “response”.

b)	Regarding claim 30, the claim recites the phrase, “compared to a monotherapy applying only the chemotherapy agent”.
when compared to a monotherapy applying only the chemotherapy  --.
Appropriate correction is required.

Conclusion
Claims 16-19, 21-30, and 34 are rejected.
Claim 30 is objected.
Claims 20 and 31-33 are withdrawn.
Claims 1-15 are cancelled.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Such prior art is a non-patent literature titled, “First Evidence of Sphingosine 1-Phosphate Lyase Protein Expression and Activity Downregulation in Human Neoplasm:  Implication for Resistance to Therapeutics in Prostate Cancer”, hereinafter Brizuela.  See IDS filed 2/18/2020.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626